
	

114 HR 4716 IH: Support Our Students Act of 2016
U.S. House of Representatives
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4716
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2016
			Mrs. Beatty introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to support teacher and school
			 professional training on awareness of student mental health conditions and
			 suicide prevention efforts.
	
	
 1.Short titleThis Act may be cited as the Support Our Students Act of 2016 or the S.O.S. Act of 2016. 2.FindingsCongress finds the following:
 (1)Approximately 1 in 5 children have a diagnosable mental illness. (2)Fifty percent of all lifetime cases of lived experience of mental illness begin by age 14, and 75 percent by age 24.
 (3)Fifty percent of students with a mental illness, age 14 years and older, drop out of high school. (4)One in 10 children and adolescents suffer from mental illness severe enough to cause some level of impairment, but only 1 in 5 of such children receive specialty mental health services.
 (5)For youth between the ages of 10 and 24, suicide is the third leading cause of death, and an estimated 90 percent have a diagnosable mental health condition.
 (6)Annually, approximately 4,600 youth die as a result of suicide and another 156,000 youth ages 10 to 24 are treated for self-inflicted injuries at emergency rooms.
 (7)The overwhelming majority of individuals including teens, who attempt suicide, have one or more psychiatric or mental health conditions.
 (8)Suicide prevention and awareness efforts are key in combating this often preventable loss of life. 3.Training teachers and school professionals in understanding mental health conditions in children (a)In generalPart A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131 et seq.) is amended by adding at the end the following:
				
					3Training teachers and school professionals in understanding mental health conditions in children
						4131.Program authorized
 (a)In generalThe Secretary shall award grants to eligible State educational agencies to enable such agencies to award subgrants to eligible local educational agencies to support an existing, or develop a new, program that will educate teachers, school personnel, and specialized instructional support personnel on mental health conditions in children, including the causes, symptoms, and impact on learning.
 (b)DefinitionsIn this section: (1)Eligible local educational agencyThe term eligible local educational agency means a local educational agency or a local educational agency in partnership with a mental health organization, family advocacy organization, or community nonprofit organization.
 (2)Eligible state educational agencyThe term eligible State educational agency means a State educational agency or a State educational agency in partnership with a mental health organization, family advocacy organization, or community nonprofit organization.
 (3)School personnelThe term school personnel means administrators, administrative staff, custodial staff, cafeteria staff, transportation staff, and other school-employed staff who interact with students.
 (4)Specialized instructional support personnelThe term specialized instructional support personnel means school counselors, school social workers, school psychologists, and other qualified professional personnel involved in providing assessment, diagnosis, counseling, educational, therapeutic, and other necessary services (including related services, as defined in section 602 of the Individuals with Disabilities Education Act) as part of a comprehensive program to meet student needs.
								4132.Grants
 (a)ApplicationsAn eligible State educational agency that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (b)ActivitiesAn eligible State educational agency that receives a grant under this section shall use the grant funds to award subgrants to eligible local educational agencies in accordance with subsection (c).
							4133.Subgrants
							(a)Application
 (1)In generalAn eligible local educational agency that desires to receive a subgrant under this section shall submit an application to the eligible State educational agency at such time, in such manner, and accompanied by such information as the eligible State educational agency may require.
 (2)Description of utilizationAn application submitted under subparagraph (A) shall include a description of how the local educational agency will utilize school counselors, school psychologists, school social workers, or community organizations with expertise in the lived experience of mental illness and suicide prevention efforts, in developing and conducting the training described in paragraph (2).
								(b)Training
 (1)In generalAn eligible local educational agency that receives a subgrant under this section shall support an existing training program developed by either the school or a community organization with expertise in the lived experience of mental illness and suicide prevention, or develop a new program, in which school counselors, school psychologists, and school social workers develop and provide training to teachers, school personnel, and specialized instructional support personnel in understanding the mental health needs of children. Such program shall include an annual in-service training program to enable such teachers, school personnel, and specialized instructional support personnel—
 (A)to better understand mental health conditions and the early warning signs in children and adolescents;
 (B)to best communicate with families about these concerns; (C)to identify classroom strategies for working effectively with children with mental health conditions; and
 (D)to understand school specific information, including, as appropriate, how schools are— (i)assisting in linking students to supports and services; and
 (ii)providing information on the school’s mental health services and supports, including school social work and psychological services, as well as the school’s referral process for additional school-linked services connecting to community mental health professionals.
 (2)Family perspectiveA training program described in subparagraph (A) shall incorporate family and parent perspectives. (3)Training program for all areas of the state and for personnel serving indian children (A)Urban and rural areasIn awarding subgrants under this section, a State educational agency shall ensure training programs described under subparagraph (A) are available for teachers, school personnel, and specialized instructional support personnel in urban and rural areas across the State.
 (B)Indian childrenA State educational agency that receives a grant under this section shall award subgrants to eligible local educational agencies described in section 6112(b)(1) and Indian tribes described in section 6112(c).
 (4)School-based mental health services providersA training program described in subparagraph (A) shall include a school-based mental health service provider and a community organization with expertise in the lived experience of mental illness or suicide prevention, whenever possible, to maximize training outcomes and facilitate coordinated referrals when more intensive community services are needed.
 (c)GuidelinesIn carrying out a training program described in paragraph (2), an eligible local educational agency may—
 (1)report to the Secretary on the agency’s commitment to students with mental illness and suicide prevention efforts through innovative programs, resource development, and the development of a mental health curriculum and activities that focus on raising awareness within schools of early onset mental health conditions and linking students with effective mental health services and supports;
 (2)describe existing school-community partnerships that provide effective clinical services to students with severe mental health needs;
 (3)describe how the agency will measure outcomes, as described in subsection (d), specifically for students with serious mental health needs;
 (4)describe how the training program will be effective for teachers, school personnel, and specialized instructional support personnel in culturally and linguistically diverse school communities; and
 (5)describe any strong links to the community mental health system and community mental health providers through interagency collaboration, including documenting—
 (A)the extent of the interagency collaboration (including the engagement in joint activities); and (B)the dates during which the collaboration has been in effect and any outcomes that have been achieved as a result of this activity.
									4134.Evaluations and measures of outcomes
 (a)In generalThe Secretary shall develop measures of outcomes for eligible local educational agencies that receive subgrants under this section, in order to evaluate the effectiveness of programs carried out under the subgrant.
 (b)OutcomesThe measures of outcomes described in paragraph (1) shall include, at a minimum, provisions to evaluate—
 (1)the effectiveness of comprehensive school mental health training and suicide prevention programs established under this section;
 (2)the effectiveness of formal partnership linkages among child and family serving institutions, community support systems, and the educational system, if applicable;
 (3)the effectiveness of the training program in culturally and linguistically diverse school communities;
 (4)the improvement in understanding mental health conditions with the purpose of providing a safe and supportive learning environment among school staff, students, and parents;
 (5)the improvement in— (A)case-finding of students in need of more intensive services;
 (B)effective communication with families; and (C)referral of identified students with mental health related concerns for an evaluation for services and supports;
 (6)the reduction in the number of students with mental health conditions and those identified as children with disabilities under the emotional disturbance and other health impairment categories of the Individuals with Disabilities Education Act who are suspended and an increase in the number of such students who graduate from high school; and
 (7)the increased successful matriculation to postsecondary school. 4135.Data collection component (a)Annual data submissions and reports (1)Data submission (A)Local educational agenciesAn eligible local educational agency that receives a subgrant under this section shall annually submit to the eligible State educational agency a report that includes data to evaluate the success of the program carried out by the eligible local educational agency. Such reports shall utilize the measures of outcomes described in subsection (d).
 (B)State educational agenciesAn eligible State educational agency that receives a grant under this section shall annually submit to the Secretary a report that includes data from the reports submitted to the agency from eligible local educational agencies pursuant to clause (i).
 (2)Report to congressNot later than 6 months after the date the Secretary receives reports under subparagraph (A)(ii), the Secretary shall compile the data in the reports and conduct a general analysis of the success of the programs carried out by the local educational agencies involved with subgrant funds received under this section. The Secretary shall prepare a report containing the compilation and general analysis, and submit the report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives.
								(b)Evaluation and report
 (1)EvaluationNot later than 12 months after the end of the initial subgrant period for eligible local educational agencies under this section, the Secretary shall conduct an in-depth evaluation of the success of the programs carried out by the local educational agencies with subgrant funds received under this section.
 (2)Report to congressThe Secretary shall prepare a report containing the in-depth evaluation, and submit the report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives.
 4136.Terms and cost of the grantThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2017 and each of the 4 succeeding fiscal years.
						.
 (b)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to subpart 2 of part A of title IV the following:
				
					
						Subpart 3—Training Teachers and School Professionals in Understanding Mental health Conditions in
			 Children
						Sec. 4131. Program authorized.
						Sec. 4132. Grants.
						Sec. 4133. Subgrants.
						Sec. 4134. Evaluations and measures of outcome.
						Sec. 4135. Data collection component.
						Sec. 4136. Terms and cost of the grant..
			
